Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-1-2006

Vallies v. Sky Bank
Precedential or Non-Precedential: Precedential

Docket No. 05-1002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Vallies v. Sky Bank" (2006). 2006 Decisions. Paper 1521.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1521


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
              THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                                 No. 05-1002
                                 __________

      LOUIS R. VALLIES, individually and on behalf of all similarly
                     situated vehicle buyers,

                                                       Appellant
                                      v.

         SKY BANK, an Ohio Bank licensed to do business in the
                 Commonwealth of Pennsylvania

                                                          Appellee
                                ___________

              On Appeal from the United States District Court
                 for the Western District of Pennsylvania
                      (Dist. Ct. Case No. 01-cv-1438)
                                ___________

                                 ORDER
                                 __________

    BEFORE: SMITH, STAPLETON and NYGAARD, Circuit Judges
                        __________

       Our opinion in the above case, filed on January 5, 2006, is hereby

amended pursuant to the following: Footnote number one, on pages four

and five, will be struck in its entirety, along with the corresponding

sentence, on page four, “Fitts was not Sky Bank’s agent and at all relevant

times acted independently.” Additionally, on page six, the sentence,

“Moreover, nothing contained in the agreement would suggest to Vallies

that Fitts was acting on the bank’s behalf in entering it.” will be inserted
directly prior to the sentence, “Instead, the agreement was signed only by

Vallies and Fitts.” Finally, “we reverse the grant of summary judgment” on

the last line on page 17 will be replaced with, “we reverse its order granting

the motion to dismiss”.



It is so ordered.

                                                 By the Court,
                                                 /s/ Richard L. Nygaard
                                                 _____________________
                                                 United States Circuit Judge


Dated:    February 1, 2006